765 N.W.2d 873 (2009)
In re Blake Samuel COLLINS and Neveah Harris, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Crystal Jewell Collins, Respondent-Appellant, and
Michael Forrest Fletcher and Depluri Harris, Respondents.
Docket No. 138912. COA No. 288182.
Supreme Court of Michigan.
June 5, 2009.

Order
On order of the Court, the application for leave to appeal the April 23, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.